In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondents’ motions to strike,
It is ordered by the court that paragraphs 5-11 of the affidavit of Frank P. Madonia filed on October 9, 2007, and paragraph 6 of the affidavit of Stewart D. Roll filed on October 9, 2007 are stricken. The motions are otherwise denied.
On relators’ motion to strike respondents’ October 19 motion to strike affidavits and for sanctions, It is ordered that the motions are granted, and respondents’ October 19 motion to strike affidavits is stricken.
On relators’ motions for show-cause contempt order and for sanctions,
It is hereby found that respondents are in contempt of the court’s writ and that respondents are ordered to immediately comply with the writ by paying all of the city’s construction-equipment operators and master mechanics the difference between the prevailing wage rates and the lower rates they were paid for the period from May 1, 1994, through February 14, 2005, less the collective-bargaining offset of $2,500 for those employees who worked during the period from January 1, 2004, through January 31, 2005, plus post-judgment interest from the date of the writ.
It is further ordered that relators be awarded attorney fees related to their motions. Relators’ counsel is directed to submit a bill and documentation in support of the award, in accordance with the guidelines set forth in Rule 1.5 of the Ohio Rules of Professional Conduct, within ten days of the date of this entry, respondents may file objections to relators’ bill and documentation within ten days of the filing of the bill and documentation, and relators may file a reply to respondents’ objections, if any, within five days of the filing of the objections.
Relators’ remaining motion to strike and respondents’ remaining motions for protective order, to quash subpoenas, and for referral to mediation are rendered moot by this decision.
O’Donnell, J., dissents and would issue a show-cause contempt order, schedule evidence and briefing, and hold all other motions in abeyance.
Lanzinger, J., not participating.